        Case 1:15-cv-07045-RMB-RWL Document 156 Filed 03/25/19 Page 1 of 1


   oEx~,.                          UNITED STATES
 ~~
  ~~:> ~ ~~~           SECURITIES AND EXCHANGE COMMISSION
   `
 N~. ~ ~ y                         BOSTON REGIONAL OFFICE
            ~`                    33 ARCH STREET,24th FLOOR
   ~M~MXX~'`                   BOSTON,MASSACHUSETTS 02110-1424
                                    TELEPHONE:(617)573-8900
                                    FACSIMILE:(617)573-4590

                                                      March 25, 2019

FILED VIA ECF

Honorable Robert W.Lehrburger
United States Magistrate Judge
Southern District ofNew York
500 Pearl Street, Courtroom 18D
New York, NY 10007-1312

        Re:      SEC v Shapiro, et aL, IS-cv-07045-RMB

Dear Judge Lehrburger:

       The parties write to provide the Court with a status update, as required by the July 26,
2018 case management plan(ECF No. 128).

        Discovery is proceeding pursuant to the deadlines set by the Court's July 26,2018 case
management plan. With regard to the document discovery disputes that were the subject ofthe
Court's March 1, 2019 and March 18, 2019 orders, the Commission expects to make a
production of all responsive documents to Peters' counsel by the week of March 25,2019.
Should the parties have any dispute regarding the scope ofthe Commission's production, the
parties will meet and confer, and raise any remaining issues with the Court, as appropriate. In
addition, the parties expect to commence the depositions of certain fact witnesses in May 2019.

        The parties do not believe that a settlement conference would be fruitful at this time.

                                                      Sincerely,



                                                      Rua M. Kelly
                                                      Senior Trial Counsel

Cc: Brett Jaffe, Esq.(counsel for Defendant Tyler Peters)
